Case 18-09168        Doc 37     Filed 04/04/19     Entered 04/04/19 14:33:26          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 18-09168
         Michael L Thomas
         Cynthia M Thomas
                   Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 03/29/2018.

         2) The plan was confirmed on 06/15/2018.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 01/15/2019.

         5) The case was dismissed on 02/01/2019.

         6) Number of months from filing to last payment: 7.

         7) Number of months case was pending: 12.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $59,370.00.

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 18-09168       Doc 37        Filed 04/04/19    Entered 04/04/19 14:33:26                 Desc         Page 2
                                                   of 4



 Receipts:

        Total paid by or on behalf of the debtor                $7,465.10
        Less amount refunded to debtor                             $20.72

 NET RECEIPTS:                                                                                      $7,444.38


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                 $4,000.00
     Court Costs                                                               $0.00
     Trustee Expenses & Compensation                                         $420.35
     Other                                                                     $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                  $4,420.35

 Attorney fees paid and disclosed by debtor:                     $0.00


 Scheduled Creditors:
 Creditor                                       Claim         Claim            Claim        Principal      Int.
 Name                                 Class   Scheduled      Asserted         Allowed         Paid         Paid
 AMERICREDIT FINANCIAL DBA GM F   Secured             0.00          0.00             0.00           0.00       0.00
 AMERICREDIT FINANCIAL DBA GM F   Secured             0.00        395.35           395.35        395.35        0.00
 CARMAX AUTO FINANCE              Unsecured           0.00          0.00             0.00           0.00       0.00
 DISCOVER BANK                    Unsecured      1,836.20       2,029.29         2,029.29        100.94        0.00
 FIFTH THIRD BANK                 Unsecured            NA         585.00           585.00          29.10       0.00
 INTERNAL REVENUE SERVICE         Unsecured            NA         276.70           276.70           0.00       0.00
 INTERNAL REVENUE SERVICE         Priority       4,237.00         375.42           375.42        375.42        0.00
 M&T BANK                         Secured             0.00          0.00             0.00           0.00       0.00
 NORSTATES BANK                   Unsecured           0.00          0.00             0.00           0.00       0.00
 PNC BANK                         Unsecured     25,595.30     17,073.29        17,073.29         849.23        0.00
 PORTFOLIO RECOVERY ASSOC         Unsecured      3,509.17       1,055.91         1,055.91          52.52       0.00
 PORTFOLIO RECOVERY ASSOC         Unsecured      4,200.40       4,200.40         4,200.40        208.93        0.00
 PORTFOLIO RECOVERY ASSOC         Unsecured      1,221.87       1,221.87         1,221.87          60.78       0.00
 QUANTUM3 GROUP                   Unsecured      1,759.71       1,876.95         1,876.95          93.36       0.00
 QUANTUM3 GROUP                   Unsecured            NA         513.84           513.84          25.56       0.00
 QUANTUM3 GROUP                   Unsecured            NA         608.11           608.11          30.25       0.00
 CHASE CARD SVCS                  Unsecured     15,185.50            NA               NA            0.00       0.00
 CHASE SLATE                      Unsecured     16,446.08            NA               NA            0.00       0.00
 WALSH ONE CONSULTING             Unsecured      7,500.00            NA               NA            0.00       0.00
 CITIBUSINESS CARD                Unsecured      1,290.95            NA               NA            0.00       0.00
 CITIBUSINESS CARD                Unsecured         914.42           NA               NA            0.00       0.00
 CREDIT CONTROL LLC               Unsecured         700.00           NA               NA            0.00       0.00
 ABC SUPPLY CO                    Unsecured      2,306.65            NA               NA            0.00       0.00
 ADVOCATE CONDELL MEDICAL CTR     Unsecured         150.00           NA               NA            0.00       0.00
 CAPITAL ONE NA                   Unsecured     14,654.09            NA               NA            0.00       0.00
 TARGET                           Unsecured         841.16           NA               NA            0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 18-09168      Doc 37    Filed 04/04/19        Entered 04/04/19 14:33:26              Desc        Page 3
                                                  of 4



 Scheduled Creditors:
 Creditor                                      Claim         Claim         Claim       Principal       Int.
 Name                               Class    Scheduled      Asserted      Allowed        Paid          Paid
 HUMANA                          Unsecured      3,390.46            NA           NA            0.00        0.00
 NATIONAL CITY VISA CARD         Unsecured     24,104.09            NA           NA            0.00        0.00
 NORSTATES BANK                  Unsecured    133,860.84            NA           NA            0.00        0.00
 SHOREWOOD CONDOMINIUM ASSOC     Unsecured         422.84           NA           NA            0.00        0.00
 SYNCHRONY BANK                  Unsecured            NA       1,355.33     1,355.33          67.41        0.00
 TD BANK USA NA                  Unsecured      1,161.82       1,161.82     1,161.82          57.79        0.00
 VERIZON                         Unsecured            NA         140.21       140.21           0.00        0.00
 WELLS FARGO CARD SERVICES       Unsecured      6,732.02       7,793.68     7,793.68        387.66         0.00
 WELLS FARGO EDUCATION FINANCI   Unsecured            NA       5,824.80     5,824.80        289.73         0.00


 Summary of Disbursements to Creditors:
                                                              Claim           Principal               Interest
                                                            Allowed               Paid                   Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00                 $0.00
       Mortgage Arrearage                                     $0.00              $0.00                 $0.00
       Debt Secured by Vehicle                              $395.35            $395.35                 $0.00
       All Other Secured                                      $0.00              $0.00                 $0.00
 TOTAL SECURED:                                             $395.35            $395.35                 $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                            $0.00              $0.00                 $0.00
        Domestic Support Ongoing                              $0.00              $0.00                 $0.00
        All Other Priority                                  $375.42            $375.42                 $0.00
 TOTAL PRIORITY:                                            $375.42            $375.42                 $0.00

 GENERAL UNSECURED PAYMENTS:                            $45,717.20           $2,253.26                 $0.00


 Disbursements:

        Expenses of Administration                             $4,420.35
        Disbursements to Creditors                             $3,024.03

 TOTAL DISBURSEMENTS :                                                                         $7,444.38




UST Form 101-13-FR-S (9/1/2009)
Case 18-09168        Doc 37      Filed 04/04/19     Entered 04/04/19 14:33:26            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 04/04/2019                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
